Citation Nr: 1030453	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-21 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Veteran testified at hearings before a Decision Review 
Officer (DRO) at the RO in May 2006 and June 2007.  A transcript 
of each hearing is associated with the claims files.

In July 2009 the Board issued a decision that denied service 
connection for PTSD; the same decision denied a request to reopen 
a previously-denied claim for entitlement to service connection 
for another psychiatric disorder (other than PTSD) claimed as 
secondary to acne vulgaris.  The Veteran thereupon appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In March 2010 the Court issued an Order granting a joint motion 
of the parties to vacate that part of the Board's decision that 
denied service connection for PTSD.  The joint motion noted the 
Veteran had expressly abandoned his request to reopen the claim 
for service connection for a psychiatric disorder other than 
PTSD. 

 
REMAND

The Board finds that the claim must be remanded for development 
action consistent with the joint motion, as incorporated by the 
Court's Order.

The joint motion notes that service connection for PTSD was 
denied by the RO and by the Board based on a determination the 
Veteran was not competently diagnosed with PTSD; however, the 
Veteran's representative proffered to the Court approximately 200 
pages of treatment records from White River Junction VA Medical 
Center showing treatment for PTSD.  Because these records are not 
associated with the claims files, they must be obtained and 
considered in the adjudication of the appeal.

Additionally, the Veteran's representative has submitted 
additional evidence directly to the Board, although without a 
waiver of the Veteran's right to have the evidence initially 
considered by the RO.  This evidence consists of letters dated in 
August 2009 and May 2010 by Dr. Daniel Bateman, the Veteran's 
attending VA psychiatrist, and a May 2010 letter from the 
Veteran.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must obtain a copy of all 
pertinent VA treatment records not already 
associated with the claims file, to 
specifically include records from White River 
Junction VAMC showing treatment for PTSD.

2.  The RO should also undertake any other 
development it determines to be warranted.

3.  Then, the RO should readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  
  
By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



